Case 2:19-cv-07390-DMG-AGR Document 37 Filed 09/03/19 Page 1 of 3 Page ID #:3789




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
     STATE OF CALIFORNIA,                     Case No.: CV 19-7390-DMG (AGRx)
11
     COMMONWEALTH OF                          ORDER GRANTING PLAINTIFFS’
12   MASSACHUSETTS, STATE OF                  EX PARTE APPLICATION TO
13   CONNECTICUT, STATE OF                    EXCEED PAGE LIMIT FOR
     DELAWARE, DISTRICT OF                    PLAINTIFFS’ MOTION FOR
14                                            PRELIMINARY INJUNCTION [31]
     COLUMBIA, STATE OF ILLINOIS,
15   STATE OF MAINE, STATE OF
     MARYLAND, STATE OF MICHIGAN,
16
     STATE OF MINNESOTA, STATE OF
17   NEVADA, STATE OF NEW JERSEY,
18   STATE OF NEW MEXICO, STATE OF
     NEW YORK, STATE OF OREGON,
19   COMMONWEALTH OF
20   PENNSYLVANIA, STATE OF RHODE
     ISLAND, STATE OF VERMONT,
21
     COMMONWEALTH OF VIRGINIA, and
22   STATE OF WASHINGTON,
23
                Plaintiffs,
24
25              vs.
26   KEVIN K. MCALEENAN, in his official
27   capacity as Acting Secretary of
     Homeland Security; U.S.
28
     DEPARTMENT OF HOMELAND

                                            -1-
Case 2:19-cv-07390-DMG-AGR Document 37 Filed 09/03/19 Page 2 of 3 Page ID #:3790




 1   SECURITY, ALEX M. AZAR, II, in his
     official capacity as Secretary of Health and
 2   Human Services; U.S. DEPARTMENT OF
 3   HEALTH AND HUMAN SERVICES;
     MARK A. MORGAN, in his official
 4
     capacity as Acting Commissioner for U.S.
 5   Customs and Border Protection; U.S.
 6
     CUSTOMS AND BORDER
     PROTECTION; MATTHEW T.
 7   ALBENCE, in his official capacity as
 8   Acting Director for U.S. Immigration and
     Customs Enforcement; U.S.
 9
     IMMIGRATION AND CUSTOMS
10   ENFORCEMENT; JONATHAN HAYES,
     in his official capacity as Director of the
11
     Office of Refugee Resettlement; OFFICE
12   OF REFUGEE RESETTLEMENT,
13
                  Defendants.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
Case 2:19-cv-07390-DMG-AGR Document 37 Filed 09/03/19 Page 3 of 3 Page ID #:3791




 1         On August 30, 2019, Plaintiff States filed an Ex Parte Application to Exceed Page
 2   Limit for Plaintiffs’ Motion for Preliminary Injunction under Local Rule 7-19 for an
 3   order authorizing them to file an oversize brief in excess of the page limit in support of
 4   their Motion for Preliminary Injunction, which was filed concurrently with the Ex Parte
 5   Application. Plaintiff States request an additional 10 pages—or 35 pages total—for their
 6   preliminary injunction motion. Local Rule 11-6 would limit the preliminary injunction
 7   motion to 25 pages.
 8         The Court has considered Plaintiff States’ Ex Parte Application to Exceed Page
 9   Limit for Plaintiffs’ Motion for Preliminary Injunction and documents filed therewith,
10   and all of the papers on file in this action, and hereby GRANTS Plaintiff States’ Ex Parte
11   Application.
12         Plaintiff States’ Memorandum of Points and Authorities in support of the
13   Motion for Preliminary Injunction of 35 pages total is accepted.
14         IT IS SO ORDERED.
15
16   DATED: September 3, 2019                      ________________________________
17                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
